04/29/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0526



                                    No. DA 19-0526

STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

THOMAS WILLIAM PRICE,

                Defendant and Appellant.

                                          ORDER

         Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including July 2, 2020, within which to prepare, serve, and file its response

brief.




DM                                                                       Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               April 29 2020